Citation Nr: 0943419	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asbestos exposure.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for otitis interna.

4.  Entitlement to service connection for asthma, to include 
as a result of asbestos exposure.

5.  Entitlement to service connection for a fungal rash of 
the feet, torso, and groin.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of prostate cancer, status post radical 
prostatectomy, prior to April 25, 2006, and in excess of 20 
percent thereafter.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1965.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which awarded service connection for 
residuals of prostate cancer, status post radical 
prostatectomy and assigned a 10 percent evaluation effective 
July 2004.  

In a May 2006 Decision Review Officer (DRO) decision, the RO 
awarded an increased 20 percent rating for the residuals of 
prostate cancer; however, the award was made effective April 
25, 2006.  As the Veteran is presumed to be seeking the 
maximum benefit allowed by law and regulation, his claim 
remains in controversy.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

This matter also comes before the Board on appeal from a 
January 2006 rating decision.  The RO, in pertinent part, 
denied claims of entitlement to service connection for low 
back strain, a fungal rash of the feet, torso, and groin, 
otitis interna, chronic asthma, and asbestos exposure. 

The issues on appeal have been merged and recharacterized as 
they appear on the cover page of the instant decision.

The Veteran presented testimony before the RO in March 2006 
and before the Board in July 2009.  The transcripts have been 
obtained and associated with the claims folder.

The claims of entitlement to service connection for a fungal 
rash and a higher initial evaluation for residuals of 
prostate cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran in this case served on active duty from 
October 1961 to August 1965.

3.  On July 21, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran at the hearing held on the same day that a withdrawal 
of the claim of entitlement to service connection for 
asbestos exposure was requested.

4.  A low back disorder was not incurred during the Veteran's 
period of active military service.

5.  There is no competent evidence of record to show that the 
Veteran has any currently diagnosed otitis interna.

6.  There is no record of the Veteran having been exposed to 
asbestos in service nor is there any evidence that the 
Veteran has been diagnosed with an asbestos related disease.  
Asthma was not incurred during the Veteran's period of active 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement 
to service connection for asbestos exposure by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for the establishment of service connection 
for a low back disorder have not been met.  38 U.S.C.A. §§ 
1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  The criteria for the establishment of service connection 
for otitis interna have not been met.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

4.  The criteria for the establishment of service connection 
for asthma, to include as result of asbestos exposure, have 
not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in October 2004, April 2005, and October 
2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Notice pursuant to the Dingess decision was sent 
in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-
service VA and private treatment records, reports of VA 
examination, and the transcripts from the March 2006 RO and 
July 2009 Board hearings.  The Veteran has not identified any 
other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Withdrawal of Asbestos Exposure Claim

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the July 21, 2009, Board hearing, the 
Veteran withdrew his claim of entitlement to service 
connection for asbestos exposure.  The Veteran withdrew his 
claim in both writing and on the record.  See BVA Transcript 
at 2.  Hence, there remain no allegations  of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.

III.  Service Connection Claims

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Low Back Strain

The Veteran contends that he is entitled to service 
connection for low back strain.  The Veteran maintains that 
his current back problems are the result of lifting heavy 
equipment while performing his duties as a Navy Seabee.  In a 
hearing before the Board, the Veteran simply testified that 
he hurt his back in Vietnam.  See BVA Transcript at 9.  The 
Veteran further testified before the RO and the Board that 
while he did not receive treatment in service, he was told 
when he underwent surgery in 2001 that his disc problems were 
of a long standing duration, i.e. dating back to his period 
of service.  See BVA Transcript at 9-10; see also RO 
Transcript at 6.  The Board would note at this juncture that 
the Veteran indicated that this opinion was not reduced to 
writing and that all pertinent records had been obtained and 
associated with the claims folder.  See BVA Transcript at 14, 
28.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for low back strain.  In this regard, as testified 
to by the Veteran, his service treatment records are wholly 
devoid of complaints, diagnoses, or treatment for a low back 
disorder, to include strain.  The August 1965 separation 
examination was similarly negative for the claimed back 
disorder.

Post-service, the first objective evidence pertaining to the 
back is contained in VA outpatient treatment records dated in 
May 2001.  These records simply indicate the Veteran had a 
lumbar diskectomy seven weeks prior.  A May 2001 entry 
elaborated that the diskectomy was of L4-5.  A November 2002 
record noted a diagnosis of lumbar spondylosis.  In May 2004, 
low back pains were found to be better.  In November 2004, 
the Veteran again complained of low back pain.  

The Veteran testified before the Board that he has had no 
current treatment for his back.  See BVA Transcript at 12.  
He maintains that he does at home back strengthening 
exercises.  Id.   A review of the claims folder supports the 
Veteran's testimony with regard to no current treatment.  

Looking at documented diagnoses in the claims file, there is 
a 36-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1965 and the earliest 
indication of back surgery in 2001.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence of complaints or 
treatment constitutes negative evidence against the claim 
because it tends to disprove that a low back disorder was the 
result of military service 36 years earlier.  See Forshey v. 
West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

As the Veteran's low back disorder was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some competent evidence linking the 
current disability to service.  Here, there is no such 
competent evidence that establishes a relationship to an 
incident of service.  

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a low back disorder in service or until many years 
thereafter.  Moreover, other than the Veteran's statements, 
there is no evidence that the claimed low back disorder may 
be associated with his period of military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Appellants of Am. V. Sec'y of 
Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

The Board is cognizant that the Veteran maintains that he has 
had low back problems, to include pain, since service, and 
that the Veteran is competent to report his symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board can not give great weight and credibility 
to the Veteran's account in light of the evidence that a low 
back disorder was not objectively demonstrated until 36 years 
after the Veteran's separation from service, and has not been 
shown to be related thereto.  

Though the Veteran contends his low back disorder is related 
to his military service, there is simply no medical evidence 
on file supporting the Veteran's assertion, and his 
statements do not constitute competent evidence of a medical 
nexus opinion as only those medically trained are competent 
to diagnose a condition and identify likely etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

B.  Otitis Interna

The Veteran contends that he is entitled to service 
connection for otitis interna.  The Veteran testified before 
the RO and the Board that he was treated for ear infections 
in service and has suffered from them ever since.  See RO 
Transcript at 12; see also BVA Transcript at 19.  
Specifically, he testified that he was treated in Alaska and 
was told to use denatured alcohol in his ears, which he has 
continued to this day.  Id. 

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for otitis interna.  In this regard, service 
treatment records do show the Veteran reported ear infections 
in the past on his enlistment report of medical history dated 
in October 1961.  The corresponding medical examination was 
negative for any ear disease.  In a separate entry dated in 
October 1961, the medical treatment provider noted the 
Veteran had "running ears" at age 21, but it was not 
considered disabling.  During service, the Veteran was 
treated in September 1962 for mobile, but opaque tympanic 
membranes.  The Veteran was prescribed tetracycline and 
Aerosporin.  In October 1962, the tympanic membrane was 
thickened and red.  Perforation was patent and Aerosporin was 
restarted.  In May 1963, the Veteran was treated for otitis 
externa.  There were no further complaints in service.  The 
August 1965 separation examination was negative for any ear 
disease, to include otitis interna.

At this juncture, the Board finds that while there was a 
reported history of prior ear infections at the time of 
enlistment there was no sequela and thus, the Veteran was 
considered to have been in sound condition when examined.  38 
U.S.C.A. 
§ 1111.  The Veteran does not contend that there was a pre-
existing otitis interna condition prior to service, which was 
aggravated therein, nor has there been any evidence of such.  
Thus, the Board shall proceed with an adjudication of the 
claim on a direct causation basis.

The mere fact that the Veteran was treated for opaque, 
thickened, and red tympanic membranes, as well as otitis 
externa, is not enough to establish that the Veteran 
sustained a chronic ear condition, specifically otitis 
interna, during his active duty service.  38 C.F.R. § 
3.303(b).  Post-service, the Veteran has not sought treatment 
for otitis interna.  Notably, both VA outpatient treatment 
records dated between 2004 and 2008 and private medical 
records are devoid of treatment or diagnoses of otitis 
interna.  

A November 2005 VA audio examination simply noted the Veteran 
was treated for ear infections in service, as well as otitis 
externa and media.  The examiner opined that hearing loss and 
tinnitus, for which service connection is currently in 
effect, were not likely related to in-service ear infections.  
A January 2009 VA examination found no evidence of ear 
disease.  The Veteran's tympanic membranes were normal.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with regard to the claim for 
otitis interna.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board is cognizant that the Veteran maintains that he has 
had ear problems since service that he treats with denatured 
alcohol, and that the Veteran is competent to report his 
symptoms.  See, e.g., Layno, supra.   However, the Board can 
not give great weight and credibility to the Veteran's 
account in light of the lack of evidence of post-service 
treatment or any current diagnosis of otitis interna.   See 
Rucker, 10 Vet. App. at 74.  

Though the Veteran contends he has chronic otitis interna 
that is related to his military service, there is simply no 
medical evidence on file supporting the Veteran's assertion, 
and his statements do not constitute competent evidence of a  
medical diagnosis or nexus opinion.  See Espiritu,  2 Vet. 
App. at 494-95.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   

C.  Asthma

The Veteran contends that he is entitled to service 
connection for asthma.  Specifically, the Veteran has 
testified that it is the result of exposure to asbestos from 
the "Yak Attack" hanger while stationed in Alaska.  See BVA 
transcript at 24; see also RO Transcript at 10.  He further 
testified that asbestos was sprayed on the walls and steel 
and that it would fall his desk and surrounding floor.  Id. 

At the outset, the Board notes that the Veteran withdrew his 
claim for asbestos exposure in July 2009.  While service 
personnel records confirm that the Veteran participated in a 
disaster recovery project in Kodiak, Alaska, they do not 
contain any record of asbestos exposure.  These records do 
not contain any evidence regarding the probability of the 
Veteran's exposure as a Navy Eon to asbestos.  

Even assuming his exposure to asbestos was probable, the 
Veteran has not been diagnosed with a disease associated with 
said asbestos exposure.  Notably, x-rays from Waco Lung 
Associates dated in January 2003 while noting some scaring of 
the bilateral lung bases, found no frank infiltrates.  The 
respiratory VA examination dated in April 2006 further found 
no radiographic evidence of asbestos exposure.  The Veteran 
has simply been diagnosed with asthma, which he indicates 
that no doctor has told him it is related to asbestos 
exposure.  See BVA Transcript at 27.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  See VAOPGCPREC 4- 2000 (April 13, 2000), 
published at 65 Fed. Reg. 33422 (2000).

As the claims file is devoid of objective evidence of 
asbestos exposure or an asbestos related disease, the Board 
shall proceed with adjudicating the Veteran's claim on a 
direct causation basis, i.e. not as secondary to asbestos 
exposure.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for asthma.  In this regard, service treatment 
records are wholly devoid of complaints, treatment, or 
diagnoses of asthma.  Chest x-rays taken in August 1963, 
November 1964, and upon separation examination in August 1965 
were negative.  The separation examination was similarly 
negative for a diagnosis of asthma.  Post-service, chest x-
rays dated in November 2002 were negative.  Asthma was first 
objectively demonstrated in records from Waco Lung Associates 
dated in January 2003.   

Upon VA examination in April 2006, the Veteran was diagnosed 
with asthma.  The examiner opined that asthma was not related 
to reports of remote asbestos exposure.  

Looking at documented diagnoses in the claims file, there is 
a 38-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1965 and the earliest 
diagnosis of asthma in 2003.  See Maxson, supra.  The Board 
notes that the absence of evidence of complaints or treatment 
constitutes negative evidence against the claim because it 
tends to disprove that asthma was the result of military 
service 38 years earlier.  See Forshey, 12 Vet. App. at 74.  

As the Veteran's asthma was not shown during service or for 
years thereafter, service connection can only be granted if 
there is some competent evidence linking the current 
disability to service.  Here, there is no such competent 
evidence that establishes a relationship to an incident of 
service.  

The Board considered, but decided against, remanding this 
matter for an addendum medical opinion.  An opinion is not 
necessary in order to decide the claim in this case because 
the record does not contain any evidence that the Veteran 
suffered from asthma in service or until many years 
thereafter.  Moreover, other than the Veteran's statements, 
there is no evidence that the claimed asthma may be 
associated with his period of military service.  38 C.F.R. § 
3.159(c)(4)(i); Duenas,  18 Vet. App. at 517.   

The Board is cognizant that the Veteran maintains that he has 
had breathing problems since service, and that the Veteran is 
competent to report his symptoms.  Layno, supra.   However, 
the Board can not give great weight and credibility to the 
Veteran's account in light of the evidence that asthma was 
not objectively demonstrated in service or until 38 years 
after the Veteran's separation from service, and has not been 
shown to be related thereto.  See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends his asthma is related to his 
military service, there is simply no medical evidence on file 
supporting the Veteran's assertion, and his statements do not 
constitute competent evidence of a medical nexus opinion.  
See Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   


ORDER

The claim of entitlement to service connection for asbestos 
exposure is dismissed.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for otitis interna is 
denied.

Entitlement to service connection for asthma, to include as a 
result of asbestos exposure, is denied.


REMAND

The Veteran has also filed claims of entitlement to a higher 
initial disability evaluation for residuals of prostate 
cancer and service connection for a fungal rash of the feet, 
torso and groin.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

A remand is necessary to obtain outstanding private medical 
records and radiographic reports pertaining to treatment of 
the Veteran's residuals of prostate cancer.  Specifically, 
the Veteran testified in July 2009 that he has sought 
treatment with Dr. S at Hillcrest Hospital every six months.  
See BVA Transcript at 8.  The Board  notes the last private 
medical records regarding treatment of residuals of prostate 
cancer are dated in 2004.  

The Veteran further testified and an August 2008 VA records 
review examination noted the Veteran had undergone a magnetic 
resonance imaging (MRI) study and bone scan, which showed a 
small lesion in the acetabulum.  The report also noted the 
Veteran had a PET scan.  These reports while summarized, have 
not been associated with the claims folder.  Such outstanding 
treatment records from Dr. S at Hillcrest Hospital and the 
radiographic studies noted above must be obtained upon 
Remand.  38 C.F.R. § 3.159(c)(1).

The claims must also be remanded for VA examinations.  With 
regard to the claim for a higher initial evaluation for 
residuals of prostate cancer, the Veteran testified before 
the Board that his symptomatology has progressively worsened 
in the course of the appeal.  Specifically, the Veteran has 
testified that he has trouble controlling urine flow, 
leakage, and multiple day and nighttime trips to the 
bathroom.  See BVA Transcript at 5-6.

The Board can not ascertain to what extent the prostate 
disability has increased in severity, if at all, without a 
new VA examination.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the 
Veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last VA examination in 2006, the prior VA examination 
report may be inadequate for rating purposes and a new VA 
examination is required.  38 C.F.R. § 3.327(a); See Snuffer 
v. Gober, 10 Vet. App. 400, 402-03 (1997).  

With regard to the Veteran's claim for service connection for 
a fungal rash of the feet, torso, and groin, the Board notes 
that the Veteran served in Vietnam from April 1964 to 
November 1964.  The Veteran having service in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. 
§ 1116(f).   In some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran maintains that he has had a fungal rash since his 
discharge from service.  Post-service medical records dated 
in May 2001 show the Veteran was treated for an unspecified 
fungal infection of the lower abdomen and groin.  An 
examination is necessary in order to determine the date of 
onset, if possible, of the claimed disorder and the nature 
and etiology of such.  38 U.S.C.A. § 5103A.

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
request that he identify all healthcare 
providers who have treated him for 
residuals of prostate cancer and a fungal 
rash of the feet, torso, and groin since 
his discharge from service.  The RO 
should request that the Veteran complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  At least one 
follow-up request should be made if there 
is no response to the initial request for 
records.   

Specifically, the RO should seek to 
obtain treatment records of the Veteran 
from the following:  (a) Dr. S at 
Hillcrest Hospital dated from 2004 to the 
present, (b) the MRI, bone scan, and PET 
scan reports referenced in the August 
2008 VA examination report,  and (c) any 
ongoing VA treatment records.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  

2.  Once the development above has been 
completed, the Veteran should undergo an 
appropriate VA examination to determine 
the current nature and severity of the 
service connected residuals of prostate 
cancer, status post prostatectomy.   All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  Adequate reasons and bases for any 
opinion rendered must be provided.

3.  Once the development above has been 
completed, the Veteran should undergo an 
appropriate VA examination to determine 
whether there is any currently diagnosed 
fungal rash of the feet, torso, and 
groin, and the etiology thereof.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  The examiner must specifically 
indicate (1) whether the Veteran has a 
currently diagnosed skin disorder, to 
include a fungal rash of the torso, feet, 
and groin, and (2) if so, the date of 
onset, if possible, and (3) whether it is 
at least as likely as not (50 % or 
greater) related to the Veteran's period 
of service on any basis, to include 
exposure to herbicides.  Adequate reasons 
and bases for any opinion rendered must 
be provided.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on appeal 
remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  Adjudication of the claim for a 
higher initial evaluation for residuals 
of prostate cancer should include 
specific consideration of whether a 
"staged rating" (assignment of different 
ratings for distinct periods of time, 
based on the facts found) is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  The Veteran should be 
afforded an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


